Citation Nr: 1100373	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-05 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for residuals of a left ankle 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 
1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

In January 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.

In February 2009, the Board remanded this matter to the RO to 
provide the Veteran with a VA examination and opinion.  The Board 
finds that there has not been substantial compliance with the 
remand directive and that it may not proceed with a decision at 
this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
	

REMAND

Unfortunately, after a review of the record, the Board has 
determined that further evidentiary development is necessary 
before the Board can adjudicate the issue on appeal.  

In the February 2009 remand, the Board requested that the Veteran 
be provided with a VA examination and opinion by an orthopedist.  
The Veteran was provided with a VA examination in March 2009 by 
an administrative medicine physician assistant.  The Court of 
Veterans Appeals has held that a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders).   As the examination and opinion was not provided by an 
orthopedist, the Board finds that the claim must be remanded for 
another examination by the requested specialist.  

In addition, the Board observes that the VA opinion dated in 
November 2009 does not provide a clear rationale for the 
examiner's etiological opinion.  The examiner's only support for 
his conclusion was that there was no recent ankle problems 
reported in CPRS.  However, the VA examiner did not discus the X-
ray results in November 2002 that revealed evidence of old trauma 
to the medal and lateral malleoli with ununited avulsion fracture 
at the top of the lateral malleolus and right mild soft tissue 
swelling.  He also did not discuss the physical evidence found in 
the March 2009 VA examination which included findings of edema, 
heat, tenderness, pain at rest, weakness, guarding of movement 
and limitation of motion with pain.  Furthermore, the examiner 
did not address the Veteran's assertions of continuity of pain 
and swelling of the left ankle since the injury during military 
service.  The Board notes that the probative value of a medical 
opinion comes from a factually accurate, fully articulated, and 
sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
by an orthopedist to determine the 
identity and etiology of any left ankle 
disorder that may be present.  The claims 
file, including a copy of this remand, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any left ankle disorder 
found on examination is at least as likely 
as not (i.e., a fifty percent or greater 
probability) etiologically related to the 
left ankle injury in military service or 
is otherwise related to military service.  
The examiner should provide a complete 
rationale for all conclusions reached.  
The examiner should discuss the Veteran's 
statements of continuity of symptoms (left 
ankle pain and swelling) since military 
service as part of the rationale.

2.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to service connection for 
residuals of a left ankle injury, based on 
a review of the entire evidentiary record.  
If the benefits sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



